Citation Nr: 1115693	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-48 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's above styled claim.    

The matter of service connection for a low back disability on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. An October 2005 Board decision denied service connection for a low back disability essentially based on a finding that such was not related to the Veteran's service. 

2. Evidence received since the October 2005 Board decision includes the November 2008 opinion of J.A.B., M.D. which tends to suggest that the Veteran's low back disability may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice is harmless.  

B. Legal Criteria, Factual Background, and Analysis

	New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed an original claim of service connection for a low back disability in October 1998, which was denied in a January 1999 rating decision essentially based on a finding that such disability was not related to his service (i.e. not shown in service).  The Veteran submitted a claim to reopen and a September 2002 rating decision continued the denial, finding that no new and material evidence had been received.  The Veteran perfected an appeal of that denial, and a July 2004 Board decision reopened the claim and remanded the matter for further development.  An October 2005 Board decision denied service connection for the low back disability on de novo review, based essentially on a finding that such was not related to the Veteran's service.  That decision is final. 38 U.S.C.A. § 7104.  

As the Veteran's claim of service connection for a low back disability was previously denied because such disability was not shown to be related to his service, for evidence received to be new and material, it must relate to this unestablished fact (i.e. it must show suggest or tend to show that the Veteran's low back disability is related to his service (to include event, injury, or disease therein).

Evidence of record at the time of the October 2005 Board decision included: the Veteran's STRs noting an isolated complaint of low back pain associated with urological complaints (including service entrance and separation examinations noting that the Veteran's spine was normal on clinical evaluation); private outpatient treatment records showing treatment for low back pain; the June 1967 letter from I.L.V., M.D. noting that the Veteran reported being thrown from a car and that he had no complaints referable to the back before the motor vehicle accident (MVA); the April 2002 letter of J.A.B., M.D. noting that the Veteran reported low back that began in service and continued to the present; and the opinion of the February 2005 VA examiner noting that it was less likely than not that the Veteran's low back disability was related to a fall in service.  
Pertinent evidence received since the October 2005 Board decision includes a November 2008 letter  from J.A.B., M.D. that notes that the Veteran suffered a 30 foot fall in July 1963 in service, and landed on his back and has had intermittent and chronic lower back pain since.  It also noted that the Veteran had an MVA in 1966 and that his current back complaints are related to his military injury (and not to the postservice MVA).  

Considering the evidence received since the last final denial of the claim in October 2005, the Board finds that it is new as it was not previously of record and that it is material as it tends to suggest that the Veteran's low back disability is related to service.  Notably, the Veteran's repeat account of a 30 foot fall during service is presumed credible for purposes of reopening the claim only.  It is somewhat supported by official records showing that the Veteran's health records were at the base hospital at Fort Benning during the period of time in question (which is somewhat corroborative of his accounts that he was hospitalized at the Ft. Benning hospital).   As the above noted November 2008 letter from his private physician relates his current back disability to such injury in service, the new evidence pertains to the unestablished facts necessary to substantiate the claim of service connection for a low back disability, raises a reasonable possibility of substantiating the claim, and is material. Accordingly, the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted. 


REMAND

The matter of service connection for a low back disability proceeds to de novo review.  The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  
The Veteran alleges that he injured his back in a 30 foot fall in July 1963 while in Jump School at Ft. Benning, Georgia (his accounts regarding such fall have been consistent since).  In his October 1998 original claim the Veteran indicated that he was treated at the U.S. Army Hospital at Ft. Benning.  In November 1998 the RO made a general request for his service medical records with the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In September 2003 the RO requested inpatient treatment records for the Veteran from July 1963 (with no end date) from Martin Army Community Hospital at Ft. Benning Georgia.  The response indicated that there were no records for the Veteran available, and that all records over 7 years old were [routinely] retired to the NPRC.  A subsequent (August 2004) request for hospitalization for a back injury records for the Veteran from June 1, 1963 to April 31, 1965 from the Ft. Benning and Ft. Bragg base hospitals did not bring a response.  A handwritten notation on the request notes that such records were "in SMRs."  Notably, the Veteran's STRs do not include July 1963 hospitalization records.  Based on the documentation in the claims file, the search for records of the Veteran's alleged hospital treatment following the alleged injury in service has not been exhaustive.  Therefore, further development for such records is necessary.  

A July 2004 release form prepared by the Veteran also indicates that he received treatment for his back injury at "Hospital Ft. Bragg" in April 1965.  However, the Board notes that while stationed at Ft. Bragg in April 1965 the Veteran was seen on an outpatient basis for of low back pain [associated with urological complaints, and not an injury].  The Board finds that the record of this alleged  treatment is associated with the claims file, and does not require further development.   

Accordingly, the case is REMANDED for the following:

1. The RO should request from the NPRC records of the Veteran's claimed hospitalization at the Military Army Hospital at Ft. Benning Georgia during the time from  June 21, 1963 and July 19, 1963 (see hospital notation indicating that such records would have been retired to NPRC following 7 years after the treatment).  If such records would have thereafter been retired to another storage facility, development for the records must be pursued to logical conclusion.  If such records do not exist it must be so certified for the record.   
    
2. If and only if the requested treatment records are secured and show that the Veteran received treatment following a fall in service as alleged, the RO should arrange the claims file to be forwarded to an orthopedist for review and an advisory medical opinion.  Based on review of the claims file, the consulting provider should offer an opinion responding to the following:

Is the Veteran's low back disability at least as likely as not (a 50 percent or better probability) related to the documented back injury sustained in a fall in service (as opposed to a postservice MVA)?  The examiner must explain the rationale for all opinions.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


